Citation Nr: 9902051	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for chrondromalacia 
patella of the left knee, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1988.  

This appeal arose from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Oakland, California 
Regional Office (RO).  The RO denied the veteran's claim for 
entitlement to an increased (compensable) evaluation for 
chrondromalacia patella of the left knee.  

Subsequently the veteran transferred his claim to the Los 
Angeles, California RO.  In April 1998 the RO awarded a 
temporary 100 percent (total) evaluation pursuant to 
38 C.F.R. § 4.30 based on hospitalization effective from May 
28, 1997, and an increased schedular evaluation of 20 percent 
effective July 1, 1997.  

The case has been forwarded to the Board of Veterans Appeals 
(Board) for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that in early July 1997 the veteran requested 
a hearing before a RO Hearing Officer.  In mid July, on VA 
Form 9, he stated that he did not want a hearing before a 
Board Member.  A statement dated at the end of July from his 
representative shows the veteran wanted to appear for a 
hearing before a Hearing Officer at the RO.  This hearing was 
never apparently scheduled.  Due process requires that the 
veterans hearing request be satisfied.  


Therefore, pursuant to VAs duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991), and to ensure that he is 
afforded due process, 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issue of entitlement to an 
increased evaluation for chrondromalacia of the left knee 
pending a remand of the case to the RO for further 
development as follows:  

1.  The RO should schedule a hearing for 
the veteran before a Hearing Officer at 
the RO.  

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for 
chondromalacia patella of the left knee.  

If the benefit requested on appeal is not granted to the 
veterans satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the United States Court of Veterans 
Appeals.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
